Motion for permission to intervene granted upon condition that intervenor be ready to argue or submit when the case is reached.
Motion for a stay of proceedings in Onondaga Commercial Dry Wall Corp. v. Neal-O’Brien Bldg. & Material Corp. denied upon condition that an appropriate stipulation be made by the parties thereto that the rights of the United States, if any, in the subject matter of the action be preserved and an order entered upon that stipulation. The stay, which was granted by order to show cause, dated September 16, 1967, signed by Judge Bergan, is continued until the order upon stipulation is entered.
Motion by plaintiff-appellant to preclude defendant-respondent from filing a brief denied upon condition that the brief is servéd and filed on or before October 14, 1967.